 JENSEN PRE-CASTJensen Enterprises,Inc. d/b/a Jensen Pre-CastandTeamsters,Chauffeurs,Warehousemen andHelpers Local Union 631, a/w InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen&Helpers of America,AFL-CIO,'Petitioner.Case 31-RC-5745July 29, 1988DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONThe National LaborRelations Board,by a three-member panel,has considered an objection to anelection held September 28, 1984,and the hearingofficer's report recommendingdisposition of theobjection.2 The electionwas conducted pursuant toa Stipulated Election Agreement.The tally of bal-lots shows six for and two against the Petitioner,with no challenged ballots.The Boardhas reviewedthe recordin light ofthe exceptions and brief,has adopted the hearingofficer's findings and recommendations,and findsthat a certification of representative should beissued.The issuein this caseiswhether the display ofan altered Board sample electionballot,under thecircumstances presented,warrants setting aside theelection.The hearing officer found that the displaydid not constitute objectionable conduct.The Em-ployer contends in its exceptions that the documentlikely gave voters the misleading impression thatthe Boardfavored the Union. We find no merit tothe Employer's contentions and shall overrule theobjection.InSDCInvestment,274 NLRB556 (1985), theBoard found that the"crucial question" in resolv-ing issues raising the alteration of a Board sampleballot iswhether theballot in issue"is likely tohave given voters the misleading impression thatthe Boardfavoredone of the parties to the elec-tion." 274 NLRB at 557. Under thecircumstancesof this case,we find insufficient evidence thatvoters reasonably would be misled.The factsare not materiallyin dispute. On Sep-tember 25,1984, the Employer's president,DonaldJensen,observed UnionOfficialMichael Straightspeaking to unit employees immediately outside theEmployer'spremises.Jensen was located inside hisoffice and,from a distanceof 10 feet, observed,On November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIO. Accordingly,the caption has been amended toreflect that change.2 On May 28,1985, the Board adopted the Regional Director's findingsand recommendations overruling the Employer'sObjections 1, 3, and 4and ordering a hearing onObjection 2, now beforeus in this proceeding547Straight through anofficewindow.Jensen ob-served Straight displaying to employees a repro-duction of an official Board sample ballot that hadbeen altered by the entry of an"X" in the "YES"box. The sample ballot was encased in clear plasticin a looseleaf three-ring binder. There is no evi-dence that the sample ballot displayed by Straightleft his hands at any time or that it contained anyother alterations or markings of any kind otherthan wording customarily found on a Board sampleballot.'Further,there is no evidence regardingwhat Straight may have said to employees whiledisplaying the ballot.As an initial matter,itmay be instructive to em-phasize that this case does not involve an alteredsample ballot that has been distributed or circulatedto employees.Absent any such distribution or cir-culation,the accompanying potential,or even like-lihood,that the document will then be passedalong to employees who may not have received itfrom the originatingparty is notpresent.4The paramount factual element of the instantcase is that Union Agent Straight did not distributethe altered ballot but merely displayed the docu-ment in a notebook,apparently as an instructionaldevice. The document did not leave his hands. Fur-ther, there is no evidence what the union agentmay have said regarding the display. In these cir-cumstances, we agree with the hearing officer thatemployees looking at the three-ring binder contain-ing the altered sample ballot,asdescribed byJensen,could reasonably have concluded that theparty holding these materials was the source of thealteration and would not necessarily be given themisleading impression that the Board favored oneof the parties to the election. As the objectingparty,theEmployer retained the evidentiaryburden to show that the conduct of the unionagent interfered with the election.Where, as here,the altered document did not leave the hands ofthe union agent,and the evidence shows only thedisplay of the document,we will not presume thatemployees have been misled by the display of thedocument alone.s Jensen credibly testified that while he could not read certain "fineprint"on the document, he could read bold type printed phrases includ-ing "Official Secret Ballot,""United States of America,""NationalLabor Relations Board," "Mark an 'X' in the square of your choice," andboxes designated"YES" and"NO." Jensen did not identify any wordingon the document expressly indicating the voting group or type of elec-tion to be conducted and was unable to see whether the sample ballotwas specifically that to be used in the instant case4 Because this case does not involve the distribution of an alteredballot,we do not consider it useful,under the facts presented,to applythe two-prong analytical approach set forthin SDC. In cases involvingdistribution,we shall continue to apply the SDC methodology in deter-mining whether the altered ballot in issue is likely to have misled employ-ees.290 NLRB No. 69 548DECISIONSOF THE NATIONALLABOR RELATIONS BOARDSDCisbottomed on the realistic notion that em-ployees are generally sophisticated enough to rec-ognize that sample ballots containing designatedchoices often are part and parcel of election cam-paigns.The interactionbetween employees andUnionAgent Straight displaying a three-ringbinder containing a sample ballot is precisely thetype of encounterthat,standing alone, is likely tobe perceivedas electioneeringby a party to anelection and not as an endorsementby the govern-mental authority overseeing the election.Accord-ingly,we shall overrulethe objection.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lotshave been cast for Teamsters,Chauffeurs,Warehousemen and HelpersLocal Union631, a/wInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen&HelpersofAmerica,AFL-CIO,and that it is the exclusive collective-bargaining representative of the employees in thefollowing unit:All regular full-time and part-time drivers andmaintenance and production employees em-ployed by theEmployer at its facility locatedat3853LoseeRoad,NorthLasVegas,Nevada,but excluding all other employees, in-cluding office clerical employees, salesmen,confidential employees,administrative employ-ees,managerial employees,professional em-ployees,guards,watchmen and supervisors asdefined in the NationalLaborRelations Act,as amended.MEMBER JOHANSEN,concurring.This is an altered ballot case where a unionagent did no more than show the ballot to unit em-ployees.The sample did not leave the union agent'shands.That,coupled with the fact that it was en-cased in plastic in a looseleaf notebook,makes itclear that it was an instructional device and itssource was evident.Unlike sample ballots that aredistributed to voters,there was little danger herethat the ballot's origin would be mistaken.A rigid and unvarying requirement that the partyresponsible for preparation of an altered ballotmust be indicated on the ballot,as demonstrated bythis case,makes no sense.That is particularly so asthe Board does not even require any indication thatthe ballot has,in fact,been altered.'On the facts of this case,the source and the in-structional purpose of the alteration were abun-dantly clear and there is little likelihood of employ-ees being misled.I concur in affirming the hearingofficer and certifying the Union as collective-bar-gaining representative.'Over my dissent.Professional Care Centers,279 NLRB814 (1986)